                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 JAMES DAVID NANNEY,                  )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:18-CV-273-FDW
                                      )
                 vs.                  )
                                      )
 ERIC A. HOOKS,                       )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on November 29, 2018.

                                               November 29, 2018
